denied the Citizens' complaint and petition for writ of mandate and
                concluded that the City did not abuse its discretion in annexing the
                Territory. The district court also concluded that actions taken since the
                complaint was filed resolved the issues raised by the Citizens' and
                rendered their claims for relief moot.
                             The Citizens now appeal, arguing that: (1) the district court
                erred when it concluded the Citizens' action was moot; (2) the City abused
                its discretion because the annexation adversely affected the Citizens; (3)
                the City violated NRS 268.625, which requires all annexations under NRS
                268.670 to fall within the City's sphere of influence and the City of Reno
                2003-2009 Annexation Program; (4) the City violated NRS 268.670(2)
                because the Territory was not contiguous to the City; (5) the City abused
                its discretion because the annexation was illogical without a municipal
                purpose; and (6) the City abused its discretion because the annexation
                created unincorporated islands and lacked necessary municipal services to
                develop the Territory.
                The City's annexation did not violate any statutory requirements and was
                within its discretion 2
                             "When a district court's decision to grant declaratory and
                injunctive relief depends on a pure question of law, our review is de novo."
                Educ. Initiative PAC v. Comm. to Protect Nev. Jobs, 129 Nev. „ 293
                P.3d 874, 878 (2013). "And while a district court's decision to deny
                extraordinary writ relief is generally reviewed for an abuse of discretion,
                we resolve issues of statutory construction de novo even in this context."


                      2 We disagree with the district court's determination that subsequent
                planning actions have rendered the Citizens' complaint moot. See Rio All
                Suite Hotel & Casino v. Phillips, 126 Nev. „ 240 P.3d 2, 4 (2010);
                Sunrise Manor Town Protective Ass'n v. City of N. Las Vegas, 91 Nev. 713,
                541 P.2d 1102 (1975).

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A
Las Vegas Taxpayer Accountability Comm. v. City Council of Las Vegas,
125 Nev. 165, 172, 208 P.3d 429, 433-34 (2009). Additionally, the district
court may determine whether a municipal entity has exceeded legislative
authority and abused its discretion in extending its boundaries. NRS
268.668; see also Citizens for Cold Springs v. City of Reno (Cold Springs I),
125 Nev. 625, 633-34, 218 P.3d 847, 852-53 (2009); Clark Cnty. v. City of
N. Las Vegas, 89 Nev. 10, 12, 504 P.2d 1326, 1328 (1973); State ex rel Bibb
v. City of Reno, 64 Nev. 127, 132, 178 P.2d 366, 368 (1947).
      The City did not abuse its discretion by annexing the Territory
      because the annexation did not adversely affect the Citizens
            The Citizens maintain that invalidating the annexation will
result in development at a lesser intensity in the Cold Springs Valley.
We disagree.
            In Cold Springs I, we made clear that "in order to establish an
abuse of discretion, it is necessary to demonstrate an adverse effect; if the
party does not suffer an adverse effect, it could not establish an abuse of
discretion in the decision as it applies to the party." 125 Nev. at 634, 218
P.3d at 853. We concluded that the Citizens had standing to challenge the
City's annexation, but remanded the matter to district court to make a
factual determination as to whether the City had abused its discretion
pursuant to NRS 268.668.        Id. at 633-34, 218 P.3d at 852-53. We
instructed that in order to determine whether an abuse of discretion
occurred, the district court must consider whether the Citizens actually
established the adverse effects they claimed in their complaint. Id. at 633,
218 P.3d at 852. We concluded that an adverse effect included both
current and "reasonably ascertainable future harm[s]."     Id. at 632-33, 218
P.3d at 851-52. Only a claim of adverse effect is necessary for standing
purposes, but a successful challenge to the annexation requires an actual



                                      3
                showing that the Citizens have or will reasonably suffer an adverse effect.
                Id. at 634, 218 P.3d at 852.
                              We conclude that the Citizens have not demonstrated an
                adverse effect necessary to support its claim that the City abused its
                discretion.   See Cold Springs I, 125 Nev. at 634, 218 P.3d at 853. The
                Citizens' arguments for adverse effect are purely speculative and
                hypothetical. The Citizens have not cited to any specific evidence that due
                to the annexation, the housing density will change for the Citizens'
                properties. Crucial to this case is the fact that the Citizens' property is not
                part of the annexed territory. The City will only have jurisdiction over the
                neighboring Territory, not the Citizens' land. Therefore, no certainty
                exists regarding any adverse effects stemming from the annexation,
                specifically from Ordinance 5667. The Citizens still have the opportunity
                to challenge future zoning amendments, regardless of the annexation.
                Because the 2007 Regional Plan includes the Territory in the Truckee
                Meadows Service Area, there is also no certainty that remaining in
                Washoe County will guarantee the Citizens a low density development or
                rural way of life.
                      The City's annexation did not violate NRS 268.625, pertaining to
                      long-form annexation procedures, because the annexation was
                      initiated under NRS 268.670's alternate short-form procedures for
                      voluntary annexations
                              The Citizens argue that the Cold Springs annexation violated
                NRS 268.625 because the land fell outside of the City's sphere of influence
                and the City of Reno 2003-2009 Annexation Program. 3 We disagree.


                      3 0nMay 14, 2003, the City adopted the City of Reno 2003-2009
                Annexation Program, which identified areas in the City's sphere of
                influence that were eligible for involuntary annexation under the long-
                form procedures set forth in NRS 268.610 through NRS 268.668, inclusive.
SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                                We review issues of statutory construction de novo.      Hardy
                Cos. v. SNMARK, LLC,         126 Nev.         , 245 P.3d 1149, 1153 (2010).
                We will not look beyond the statute's plain language when a statute is
                clear on its face.     Wh,eble v. Eighth Judicial Dist. Court, 128 Nev.
                    , 272 P.3d 134, 136 (2012). "[P]olicy arguments are unavailing in the
                face of an unambiguous, controlling statute." Randono v. CUNA Mut. Ins.
                Grp., 106 Nev. 371, 375, 793 P.2d 1324, 1327 (1990). This court "must
                assume that the legislature, when it enacted the statute, was aware of the
                various policy considerations and purposely drafted the statute to read as
                it does." Id.
                                We conclude that the Citizens improperly conflate short-form
                or voluntary annexation (pursuant to NRS 268.670), and long-form or
                involuntary annexation (pursuant to NRS 268.636). This court will not
                import involuntary long-form annexation procedures into this case where
                the real parties in interest clearly initiated voluntary short-form
                annexation procedures under NRS 268.670.
                                The language of NRS 268.670(1) is plain and unambiguous
                because it is susceptible to only one reasonable interpretation. It states, in
                part:
                                1. As an alternative to the procedures for initiation
                                   of annexation proceedings set forth in NRS.
                                   268.610 to 268.668, inclusive, the governing
                                   body of a city may, subject to the provisions of
                                   NRS 268.663 and after notifying the board of
                                   county commissioners of the county in which
                                   the city lies of its intention, annex:


                                      (b) . . . contiguous territory if 100 percent of
                                the owners of record of individual lots or parcels of
                                land within such area sign a petition requesting
                                the governing body to annex such area to the city.
                                If such petition is received and accepted by the
SUPREME COURT                   governing body, the governing body may proceed
        OF
     NEVADA
                                                          5
(0) 1947A
                            to adopt an ordinance annexing such area and to
                            take such other action as is necessary and
                            appropriate to accomplish such annexation.
                (Emphases added). NRS 268.670(1) specifically states that it is an
                "alternative to the procedures for initiation of annexation proceedings set
                forth in NRS 268.610 to 268.668, inclusive." We have previously
                recognized the existence of the alternative long-form and short - form
                annexation procedures.   See Bratcher v. City of Las Vegas, 113 Nev. 502,
                505-06, 937 P.2d 485, 487-88 (1997) ("Where unanimous property owner
                consent to annexation has not been obtained, the formal or long-form'
                procedure . . . must be followed. However, where all owners of the
                property to be annexed have signed an annexation petition, the alternate
                summary or 'short form' procedure. . . may be invoked.").
                            NRS 268.670 is specific and represents the short - form
                voluntary annexation procedure that allows the property owners
                themselves to initiate the annexation, not the local government.
                Alternatively, NRS 268.610 through NRS 268.668 represent the long - form
                procedures for involuntary annexations initiated by either a majority of
                landowners or the city. See NRS 268.636; see generally Phillips v. City of
                Reno, 92 Nev. 563, 565, 554 P.2d 740, 741 - 42 (1976). Therefore, we
                conclude that general requirements within NRS 268.625 regarding
                programs of annexation and spheres of influence are inapplicable to
                voluntary annexations under NRS 268.670's specific procedures.          See
                Canarelli v. Eighth Judicial Dist. Court, 127 Nev.           , 265 P.3d
                673, 677 (2011) (providing that we construe "statutes to preserve harmony
                among them").
                             We conclude that to interpret NRS 268.670 as simply a first
                step in initiating annexation, yet still subject to requirements within NRS
                268.610 to 268.668, inclusive, would render the statute meaningless.    See
SUPREME COURT
       OF
     NEVADA
                                                     6
(0) 1947A 44,
                Leven v. Frey, 123 Nev. 399, 405, 168 P.3d 712, 716 (2007) (stating that
                statutory interpretation should not render any part of a statute
                meaningless nor produce absurd or unreasonable results). NRS
                268.636(1) already allows for a majority of property owners to petition for
                annexation through the involuntary, long - form annexation procedures.
                NRS 268.670 gives 100% of contiguous property owners the voluntary
                right to petition the City for annexation and facilitate the planning of their
                property. Because NRS 268.625 involves procedures pertaining to long-
                form annexation and the annexation at issue was initiated by short-form
                annexation under NRS 268.670, we conclude that the city did not violate
                NRS 268.670 by straying outside of the parameters of NRS 268.625 when
                annexing the Territory.        See also 01-21 Op. Att'y Gen. 119 (2001)
                (interpreting these same statues and opining that pursuant to NRS
                268.670, so long as voluntarily annexed lands were contiguous with city
                property, the city did not need to include such territory in its sphere of
                influence).
                      The City did not violate NRS 268.670(2) because the Territory was
                      contiguous
                              The Citizens argue that the Cold Springs annexation was not
                contiguous as required under NRS 268.670(2). We disagree.
                              NRS 268.670(1) requires that the territory voluntarily
                annexed by 100 percent of landowners be contiguous to the city. NRS
                268.670(2) defines contiguous as:
                              either abutting directly on the boundary of the
                              annexing municipality or separated from the
                              boundary thereof by a street, alley, public right-of-
                              way, creek, river or the right-of-way of a railroad
                              or other public service corporation, or by lands
                              owned by the annexing municipality, by some other
                              political subdivision of the State or by the State of
                              Nevada.
SUPREME COURT
        OF
     NEVADA
                                                         7
(0) 1947A

                                   q2.5M.4,2   21111DEREWI§MiMaiff.i
                (Emphases added). For contiguity of an entire annexed territory, courts
                generally require that one tract be contiguous to the city, and all the tracts
                be contiguous to each other. See Botsford v. City of Norman, 354 F.2d 491,
                494 (10th Cir. 1965) ("If all of the tracts are contiguous to each other, and
                one of them is contiguous to or adjoins the municipality, that is sufficient"
                (quotation omitted)); see also City of Waukee v. City Dev. Bd.,   590 N.W.2d
                712, 717 (Iowa 1999) ("Although not all of the parcels adjoin or share a
                common boundary with the city . . . all of the parcels are contiguous to
                each other in the sense that there is no parcel that does not share a
                boundary with a parcel included in the [annexed territory].").
                            We conclude that the Territory was contiguous because lands
                owned by Washoe County separated the Territory from the City's
                boundary. See NRS 268.670(2) (requiring no percentage of contiguity). It
                is undisputed that the City's boundaries in the north abut and lie along a
                Washoe County parcel, which in turn on its west portion abuts the
                Territory for approximately 22 feet. Additionally, the remaining tracts of
                the Territory are contiguous to each other. The record also indicates that
                the United States owns and has jurisdiction over numerous sections
                interspersed with the Territory. These federal lands largely affect the
                character and shape of the Territory. Therefore, we conclude that the City
                did not abuse its discretion in annexing the Territory because substantial
                evidence supported the City's finding that the Territory was contiguous to
                the City under NRS 268.670(2).       See also City of Claremore v. Town of
                Verdigris, 50 P.3d 208, 212 (Okla. 2001) (holding that a 50-foot-wide point
                of contiguity was enough to establish a city's limits were contiguous to a
                voluntarily annexed property).




SUPREME COURT
        OF
     NEVADA


(0) 1947A

                          rilitiMEMSEMEMM              IlLiMMEEMINNEN
                      The City did not abuse its discretion because the annexation is
                      logical and done with a municipal purpose
                              The Citizens maintain that the Cold Springs annexation is
                illogical with no municipal need under NRS 268.625(2) and RMC
                §18.04.301(d)(1). We disagree.
                              The Citizens rely on NRS 268.625(2)(b), which requires the
                City to hold a public hearing to consider the "logical extension of city
                limits," amongst other considerations, before adopting a program of
                annexation. However, because the City annexed the Territory pursuant to
                NRS 268.670, as previously discussed, NRS 268.625(2)(b) is inapplicable to
                this case. Alternately, RMC § 18.04.301 provides for an annexation review
                process for annexations pursuant to NRS 268.670 and states, in part, that
                when the City considers an application for annexation, it shall consider
                "the location of the property to be considered for annexation." RMC §
                18.04.301(d)(1). However, the location of the property is but one of many
                considerations, and the record indicates that the City did not abuse its
                discretion because substantial evidence supports the reasonableness of the
                location of the Territory's boundaries. Regarding municipal purpose, the
                record indicates that the City has limited expansion opportunities
                geographically and the Territory has a major freeway, railroad access, and
                is adjacent to water and sewer systems in the developed area. 4




                      4 The location of the Territory will not cause the Citizens to lose their
                right to representative government on the issues of long-range planning
                and development because the Citizens' land is still within Washoe
                County's jurisdiction. Therefore, the Washoe County Commission still
                represents the Citizens and the Truckee Meadows Regional Planning
                Agency still represents the long-term planning in Washoe County.

SUPREME COURT
        OF
     NEVADA
                                                       9
(0) 1947A
                      The City did not abuse its discretion because its creation of an
                      unincorporated island was reasonable and it properly considered
                      existing municipal services
                            The Citizens argue that the City's annexation improperly
                created at least one island of unincorporated territory and lacked
                necessary municipal services needed to develop the annexed land under
                NRS 268.625(2), NRS 268.6255, NRS 268.646(4), and RMC §
                18.04.301(d)(4). We disagree.
                            Regarding the alleged islands, the Citizens rely on NRS
                268.6255(2)(a), which requires that land proposed for annexation within a
                program of annexation not create an island of 40 acres or less. Again,
                because the City annexed the Territory pursuant to short form procedures
                within NRS 268.670, we conclude that NRS 268.6255(2)(a) is inapplicable
                to this case. However, RMC § 18.04.301(d)(9) states, in part, that when
                the City considers an application for annexation, it shall consider
                "[w]hether the annexation creates any islands."
                            We conclude that the City's decision to create an island was
                both permitted and reasonable.      See Rooker v. City of Little Rock,   352
                S.W.2d 172, 175-76 (Ark. 1961) (concluding that enclaves in an annexed
                territory did not destroy contiguity); Kunkel v. Champaign Cnty. Bd. of
                Commrs, 895 N.E.2d 905, 912 (Ohio Ct. App. 2008) (noting that an
                isolated island of land did not support rejection of annexation if the
                decision to create the island was not unreasonable); In re Appeal of
                Jefferson Twp. Bd. Of Trs.,     605 N.E.2d 435, 439 (Ohio Ct. App. 1992)
                (recognizing islands would not defeat annexation when decision to create
                islands was not unreasonable). The City did not abuse its discretion here
                because Utilities, Inc., a water utility, owns the disputed land that makes
                up the only unincorporated island and a water utility does not have the


SUPREME COURT
        OF
     NEVADA
                                                     10
(0) 1947A
                same need for services as populated areas of the Territory do. 5 Therefore,
                we conclude that creation of an island was not unreasonable and does not
                defeat annexation.
                             Regarding municipal services, the Citizens again rely on NRS
                268.625(2), NRS 268.6255, NRS 268.646(4), which are inapplicable to this
                case involving a voluntary annexation pursuant to NRS 268.670's short
                form procedures. RMC § 18.04.301(d)(4) requires the City to consider
                "Nile location of existing and planned water and sewer service."     Cf. City
                of Reno v. Citizens for Cold Springs (Cold Springs II),   126 Nev. „
                236 P.3d 10, 18 (2010) (concluding that former RMC § 18.06.404(d)(1)(b)
                required local governments to make specific findings about plans for
                adequate services and infrastructure prior to the adoption of master plan
                amendments).
                             We conclude that the City did not abuse its discretion because
                it considered the location of existing and planned water and sewer service.
                See RMC § 18.04.301(d)(4). For example, prior to annexation, Utilities,
                Inc. provided the water and Washoe County provided the sewer in the
                Cold Springs Valley. The annexation application identified the source of
                water and sewer as the Truckee Meadows Water Authority and the
                Truckee Meadows Water Reclamation Facility. The City's 2004 staff
                report opined that potential areas to extend water and sewer included
                Truckee Meadows Service Area Study areas. The City also considered the

                      5 We further conclude that Silver Knolls is not an island because it is
                not fully enclosed. In its program of annexation, the City has a policy not
                to annex territory within an unincorporated island over the property
                owner's protest. The City's Master Plan contains a similar policy that it
                will not annex territory over the property owner's protest. The Silver
                Knolls residents did not want to be part of the Territory, and therefore, we
                conclude that the City acted reasonably in respecting those residents'
                concerns.
SUPREME COURT
        OF
     NEVADA
                                                     11
(0) 1947A
                input from various employees of Washoe County regarding imported water
                options and potential water projects.
                             Accordingly, we ORDER the judgment of the district court
                AFFIRMED. 6




                                                             Adm.       P    , C.J.
                                                   Pickering


                                                                                 J.
                                                   Gibbons


                                                                             ,   J.
                                                   Hardesty




                                                   Parraguirre


                                                                                 J.
                                                   Douglas


                                                  C)4A---el?4                    J.
                                                   Cherry


                                                        C
                                                   Saitta
                                                                   4
                                                             .03 1111




                      6 We have considered the parties' remaining arguments and conclude
                they are without merit.

SUPREME COURT
        OF
     NEVADA
                                                        12
(0) 1947A

                                                        BEEMIMMEI
                cc:   Second Judicial District Court Dept. 10
                      John L. Marshall
                      Caroline Kurnik
                      Christine Terelak
                      Reno City Attorney
                      Sourwine & Sloane, Ltd.
                      Frank Kurnik
                      Holland & Hart LLP/Ren.o
                      Irene Mullen
                      Joe E. Gardner Family Trust
                      Gunderson Law Firm
                      Mike Mullen
                      Prezant & Mollath
                      Zygmunt Terelak
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    13
(0) 1947A